Name: Council Regulation (EEC) No 2275/87 of 23 July 1987 amending, as regards preventive withdrawals of apples and pears, Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 No L 209/4 Official Journal of the European Communities 31 . 7. 87 COUNCIL REGULATION (EEC) No 2275/87 of 23 July 1987 amending, as regards preventive withdrawals of apples and pears, Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables preventing surpluses from exercising a major effect on the market during the marketing years and from damaging it seriously ; whereas, however, that system has not provided an incentive to the structural overproduction of apples ; whereas the system introduced by Regulation (EEC) No 325/79 (*) and extended by Regulation (EEC) No 1738/82 (^ must accordingly be renewed for a period of three years ; whereas the possibility of using that system must also be renewed for pears although there has been no need to make use of it in the past, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 15a of Regulation (EEC) No 1035/72 (4), as last amended by Regulation (EEC) No 1351 /86 (5), provides that preventive withdrawals may be authorized for apples and pears where the market situation and, in particular, the size of the crop and the level of prices give reason to fear a collapse of the market ; whereas that mechanism was introduced for a temporary period expiring on 30 June 1987 ; Whereas experience gained over eight marketing years has shown that the system of preventive withdrawals has fully played the part it was given in stabilizing prices by HAS ADOPTED THIS REGULATION : Article 1 In Article 15a (3) of Regulation (EEC) No 1035/72, the date '30 June 1987' shall be replaced by '30 June 1990'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1987. For the Council The President K. E. TYGSEN (') OJ No C 175, 3 . 7. 1987, p. 4. (2) Opinion delivered on 10 July 1987 (not yet published in the Official Journal) (3) Opinion delivered on 1 July 1987 (not yet published in the Official Journal) (4) OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 119, 6 . 5. 1986, p. 46. {*) OJ No L 45, 22. 2. 1979, p . 1 . f) OJ No L 190, 1 . 7. 1982, p . 7.